Citation Nr: 0916554	
Decision Date: 05/04/09    Archive Date: 05/12/09

DOCKET NO.  08-00 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Newark, New Jersey


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel





INTRODUCTION

The Veteran had verified active duty in the Army from April 
2002 to September 2002 and from January 2004 to March 2005.  
He also had additional service in the Army National Guard.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2007 RO rating decision 
that denied service connection for PTSD.  

The Board observes that the October 2007 RO decision (noted 
above) also denied service connection for bilateral hearing 
loss and for tinnitus.  With regard to those disorders, the 
Veteran filed a notice of disagreement in November 2007 and a 
statement of the case was issued in December 2007.  On his 
June 2007 VA Form 9, the Veteran excludes reference to 
hearing loss and tinnitus, specifically itemizing only the 
one issue that he wished to appeal.  The record does not 
reflect that a timely substantive appeal has been submitted 
as to the issues involving hearing loss and tinnitus.  Thus, 
the Board does not have jurisdiction over those claims.  38 
C.F.R. §§ 20.200, 20.202, 20.302.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that there is a further VA duty to assist the 
Veteran in developing evidence pertinent to his claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2008).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) [i.e. under the criteria of DSM-IV]; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the Veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the Veteran's 
service, the Veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f).  

When the evidence does not establish that a veteran is a 
combat veteran, his assertions of service stressors are not 
sufficient to establish the occurrence of such events.  
Rather his alleged service stressors must be established by 
official service record or other credible supporting 
evidence.  38 C.F.R. § 3.304(f); Pentecost v. Principi, 16 
Vet. App. 124 (2002); Fossie v. West, 12 Vet. App. 1 (1998); 
Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 
Vet. App. 283 (1994).  

Here, the Veteran claims service connection for PTSD based on 
alleged stressors in Iraq.  His service personnel records do 
not indicate that he was awarded decorations evidencing 
combat.  Such records reflect that he served in Iraq from 
February 2004 to February 2005 and that he served in a 
designated imminent danger pay area.  His occupational 
specialty was listed as a light wheel vehicle mechanic.  A 
May 2004 statement of medical examination and duty status, 
during the Veteran's period of service in Iraq, indicated 
that his organization was Charlie Company, 759 MP Battalion 
TF, at Camp Cuervo, Iraq.  A September 2004 memorandum from 
his commander listed that same unit.  The Veteran's service 
treatment records do not show treatment for any psychiatric 
problems, including PTSD.  

Post-service VA treatment records show treatment for 
disorders including PTSD.  

The Veteran has reported various stressors.  A March 2007 VA 
treatment entry noted that the Veteran reported that he had 
active duty from June 2004 to March 2005.  He indicated that 
he was in an artillery unit, that he was sent to Kuwait for 
several weeks, and that he then deployed to Iraq in March 
2004.  He stated that he worked as a mechanic in Iraq, but 
that his outfit was with the military police.  The Veteran 
reported that if trucks were disabled, he went out to repair 
them.  He noted that he did those repairs about twenty-five 
times.  He stated that he was under enemy fire and that he 
saw "remnants" of American soldiers that had been killed or 
wounded by improvised explosive devices.  The Veteran 
reported that his base was attacked by mortar fire nearly 
daily.  The diagnosis was PTSD.  

Another March 2007 VA treatment entry indicated that the 
Veteran served in Operation Iraqi Freedom in Iraq.  It was 
noted that the Veteran had experienced events including 
blasts or explosions from improvised explosive devices, 
rocket propelled grenades, land mines, and grenades, etc., 
during his deployment.  An April 2007 entry noted that the 
Veteran reported that he was stationed at Camp Cuervo while 
he was in Iraq.  He stated that he repaired vehicles and that 
he was periodically on call to leave the base and repair 
damaged vehicles.  He indicated that he faced enemy fire on 
those trips and that he sometimes saw horrific things.  

A June 2007 entry noted that the Veteran discussed a horrific 
trauma that occurred in June 2004.  He reported that on two 
consecutive days men of his company were killed by an IED in 
Baghdad.  He stated that his job was retrieving the soldiers' 
severely damaged vehicles.  The Veteran stated that he was 
continually bothered by distressing memories and nightmares 
concerning those events.  

The Board observes that the Veteran has specifically stated 
that he was exposed to mortar fire, improvised explosive 
devices, and rocket propelled grenades.  He stated that he 
was stationed at Camp Cuervo and that his base was attacked 
by mortar fire nearly daily.  He specifically reported that 
in June 2004 he had to retrieve severely damaged vehicles 
after men in his company were killed by improvised explosive 
devices on two occasions.  The Veteran indicated that he 
would be exposed to "remnants" of American soldiers when he 
would obtain or repair such vehicles.  The Board observes 
that a mortar attack on one's unit may be accepted as a 
stressor event that could be verified and, in some cases, 
form the basis of a PTSD diagnosis.  See Pentecost v. 
Principi, 16 Vet. App. 124 (2002).  

The Board notes that there is no indication in the record 
that there has been an attempt to verify the Veteran's 
reported stressors through the U.S. Army and Joint Services 
Records Research Center (JSRRC).  Therefore, the Board is of 
the view that an attempt to verify the Veteran's alleged 
stressors and to obtain relevant unit histories should be 
made.  

If any stressor is verified, the Veteran should be scheduled 
for a VA examination to determine whether or not he has PTSD 
due to a verified stressor.  

Prior to any examination, any outstanding records of 
pertinent medical treatment should be obtained.  

Additionally, the Board observes that the Veteran had 
additional service in the Army National Guard and that the 
dates of such service have not been verified.  It is unclear 
whether all of the Veteran's service treatment records for 
his Army National Guard service are of record.  Therefore, an 
attempt should be made to verify the Veteran's periods of 
active duty for training and inactive training with the Army 
National Guard and to obtain any additional available service 
treatment records.  

Finally, the Board notes that the claims folder includes an 
April 2007 power-of-attorney form (VA Form 21-22) in which 
the Veteran has appointed the National Association of County 
Veterans Service Officers as his representative.  Statements 
from the Veteran's representative list the organization as 
the Ocean County Veterans Service Bureau.  The Board observes 
that it does not appear that the Veteran's representative has 
had the opportunity to review the claims file and provide a 
Statement of Accredited Representative in Appealed Case (VA 
Form 646), prior to certification to the Board.  Thus, the 
Veteran's representative must be given an opportunity to 
offer written argument on the Veteran's behalf and this 
argument should be considered by the RO.  38 C.F.R. 
§§ 3.103(e), 20.600 (2008).  
        
Accordingly, these issues are REMANDED for the following:  

1.  Ask the Veteran to identify all 
medical providers who have treated him 
for PTSD since his separation from 
service.  After receiving this 
information and any necessary releases, 
contact the named medical providers and 
obtain copies of the related medical 
records which are not already in the 
claims folder.  Specifically, VA 
treatment records since January 2008 
should be obtained.  

2.  Contact the National Personnel 
Records Center (NPRC), or any other 
appropriate service department offices, 
to verify the dates of all the Veteran's 
periods of active duty for training and 
inactive duty training in the Army 
National Guard.  Also request that a 
search be conducted for all medical 
records pertaining to the Veteran during 
his National Guard service.  If more 
details are required to conduct such 
search, the Veteran should be asked to 
provide the necessary information.  The 
results of such request, whether 
successful or unsuccessful, should be 
documented in the claims file, and the 
Veteran informed of any negative results.  

3.  Contact the Veteran and ask him to 
provide specific details for each 
stressful event he reports having 
occurred during service.  The details 
should include names, dates, locations, 
unit affiliations, or any other 
identifying information that would assist 
in efforts to attempt to verify the 
occurrence of the reported events.  The 
Veteran should be informed that the 
details in his response are very 
important to his claim.  

4.  Request that the U.S. Army and Joint 
Services Records Research Center (JSRRC), 
or other official source, investigate and 
attempt to verify the Veteran's alleged 
stressors, to specifically include rocket 
propelled grenade attacks, mortar 
attacks, and attacks from improvised 
explosive devices while he was stationed 
at Camp Cuervo in Iraq; the alleged 
stressful event in June 2004 when he had 
to retrieve the vehicles after soldiers 
were killed on two different days (and 
his possible exposure to "remnants" of 
the soldiers); and any other stressor for 
which the Veteran provides sufficient 
detail.  JSRRC should also be asked to 
provide the histories of the Veteran's 
units during the time he was in Iraq.  If 
more detailed information is need for 
this research, the Veteran should be 
given and opportunity to provide it.  

5.  If, and only if, a stressor is 
verified, schedule the Veteran for a VA 
psychiatric examination to determine 
whether he suffers from PTSD as a result 
of a verified stressor.  The claims folder 
must be made available to and reviewed by 
the examiner in conjunction with the 
examination.  

6.  Forward the Veteran's claims folder 
to the National Association of County 
Veterans Service Officers for that 
service organization to submit written 
argument (on VA Form 646, or equivalent) 
on behalf of the Veteran with respect to 
his claim.  

7.  Thereafter, review the Veteran's claim 
for entitlement to service connection for 
PTSD.  If the claim is denied, issue a 
supplemental statement of the case to the 
Veteran and his representative, and 
provide an opportunity to respond, before 
the case is returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)





This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

